LOGO [g899397g51q01.jpg]

 

Exhibit 10.24

June 16, 2014

James Steele

19360 Mountain Way

Los Gatos, CA 95030

Dear Jim,

As you know, Audience, Inc. (the “Company” or “Audience”) is in the process of
acquiring your current employer, Sensor Platforms, Inc. (“Sensor Platforms”). We
at the Company are very excited about the addition of Sensor Platforms, and in
particular, we are looking forward to the addition of your experience and
expertise in our newly combined Company. Please note that this offer is
contingent upon the closing of the Company’s acquisition of Sensor Platforms
(the “Closing”) occurring prior to July 15, 2014 (the “Deadline’’). If the
Closing does not occur prior to the Deadline, then this offer of employment is
void and your employment with Sensor Platforms will continue unchanged. If you
accept this offer, your start date will be the Closing date.

I am pleased to offer you a position with Audience as Vice President, Software
Engineering, reporting to Eitan Medina, Vice President, Engineering. If you
decide to join us, your base salary will be $230,000 per year which will be paid
semi-monthly in accordance with the Company’s normal payroll procedures. In
addition, you will be eligible for a performance-based bonus target of $70,000
annually which will be prorated for the remainder of 2014.

As an employee, you will be eligible to continue to participate in your current
employee welfare benefit plans at Sensor Platforms, and you will be offered
participation in the Company’s 401(k) plan, in each case, subject to any
eligibility requirements imposed by such plans. We expect there may be a
transition period before you are eligible to participate in the Company’s
employee benefit plans (typically as of January 1st of a new year) and the
Company will schedule a meeting with you and other employees to discuss the
details of any changes in your benefits package.

Any vacation days that you have earned with Sensor Platforms will be honored by
the Company. Your vacation balance with Sensor Platforms will be carried over to
the Company, and subject to the Company’s vacation policies in effect from time
to time. The Company will give you service credit for purposes of its vacation
policy based on your hire date at Sensor Platforms. Under the Audience vacation
policy, employees are entitled to accrue up to 12 days of paid vacation per
calendar year, pro-rated for the remainder of this calendar year, plus one
additional vacation day per full year of employment (including your time at
Sensor Platforms). Vacation accrual is capped at 25 days. Vacation may not be
taken before it is accrued. You should note that the Company may modify job
titles, salaries and benefits from time to time as it deems necessary. By your
signature below, you acknowledge and agree to the treatment of your accrued
vacation in connection with the Closing.

 

LOGO [g899397g86x04.jpg]



--------------------------------------------------------------------------------

LOGO [g899397g51q01.jpg]

 

Immediately prior to the Closing, you will receive a grants of restricted stock
units having an aggregate value equal to $900,000 (the “RSUs”). For purposes of
the RSUs, “value” will mean the closing price of Company common stock for the 10
trading days ending 2 days prior to the Closing. The RSU grants which will be
granted under Sensor Platform’s equity incentive plan and assumed by Audience.

With regards to a portion of your RSUs having a value equal to $600,000 (the
“Retention RSUs”), 1/3 of the shares subject to the Retention RSUs shall vest
12 months after the date your vesting begins (the “Vesting Start Date”), and the
remaining Retention RSUs shall vest as to 1/3 on each annual anniversary of the
Vesting Start Date thereafter, subject to your continuing to provide services to
the Company through each vesting date.

With regards to a portion of your RSUs having a value equal to $300,000 (the
“New Hire RSUs”), 1/4 of the shares subject to the New Hire RSUs shall vest
12 months after the Vesting Start Date, and the remaining New Hire RSUs shall
vest over three years in equal 6 month tranches on each anniversary of the
Vesting Start Date thereafter, subject to your continuing to provide services to
the Company through each vesting date.

We anticipate that you will enter into an irrevocable election relating to the
RSU to permit the payment of required taxes upon vesting of the RSUs. No right
to any stock is earned or accrued until such time that vesting occurs, nor does
a grant confer any right to continue vesting or employment.

Please note that you will be asked to enter into a change in control agreement
for non-executive employees that will provide for accelerated vesting of 50% of
then-unvested shares in connection with certain qualified terminations of
employment following a change in control transaction of Audience. This summary
is qualified in its entirety with the change in control agreement that you will
enter into.

The Company is excited about your joining and looks forward to a beneficial and
productive relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time. with or without cause, and with or without notice. We
request that, in the event of resignation, you give the Company at least two
weeks notice.

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
{3) business days of your date of hire, or our employment relationship with you
may be terminated.

 

LOGO [g899397g86x04.jpg]



--------------------------------------------------------------------------------

LOGO [g899397g51q01.jpg]

 

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of any of your former
employers, and that in performing your duties for the Company you will not in
any way utilize any such information.

As a Company employee, you will be expected to abide by the Company’s rules and
standards. Specifically, you will be required to sign an acknowledgment that you
have read and that you understand the Company’s rules of conduct which are
included in the Company Handbook.

As a condition of your employment, you are also required to sign and comply with
an At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement which requires, among other provisions, the assignment of
patent rights to any invention made during your employment at the Company, and
non-disclosure of Company proprietary information. In the event of any dispute
or claim relating to or arising out of our employment relationship, you and the
Company agree that (i) any and all disputes between you and the Company shall be
fully and finally resolved by binding arbitration, (ii) you are waiving any and
all rights to a jury trial but all court remedies will be available in
arbitration, (iii) all disputes shall be resolved by a neutral arbitrator who
shall issue a written opinion, (iv) the arbitration shall provide for adequate
discovery, and (v) the Company shall pay all but the first $125 of the
arbitration fees. Please note that we must receive your signed Agreement before
your first day of employment.

In consideration of this offer of employment, you hereby waive and forever
discharge Audience, its agents, employees, officers, directors, shareholders,
related companies, predecessor and/or subsidiary corporations (including, but
not limited to, Sensor Platforms), successors, and assigns (together
“Releasees”) from all claims, suits, debts, liabilities, promises or causes of
action whatsoever, known or unknown, arising from or in any way related to your
employment with or separation from Sensor Platforms, or any other acts or
omissions by Releasees, or any of them, occurring on or before the date that you
sign this offer of employment from Audience. You expressly waive any rights or
benefits under section 1542 of the California Civil Code which provides as
follows: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.”

You further acknowledge and represent that Sensor Platforms has paid you all
salary, wages, bonuses, benefits, perquisites, commissions, severance, change of
control benefits and payments, stock, stock options, vesting acceleration, and
any and all other benefits and compensation due to you, and that there is no
basis for any claims against Audience or Sensor

 

LOGO [g899397g86x04.jpg]



--------------------------------------------------------------------------------

LOGO [g899397g51q01.jpg]

 

Platforms or any of their respective agents, employees, officers or directors or
any other Releasee.

To accept the Company’s offer, please sign and date this letter in the space
provided below. A duplicate original is enclosed for your records. This letter,
along with any agreements relating to proprietary rights between you and the
Company, set forth the terms of your employment with the Company and supersede
any prior representations or agreements including, but not limited to, your
previous offer letter with Sensor Systems, any representations made during your
recruitment, interviews or pre-employment negotiations, whether written or oral.
This letter, including, but not limited to, its at-will employment provision,
may not be modified or amended except by a written agreement signed by an
officer of the Company and you. This offer of employment will terminate if it is
not accepted, signed and returned by Thursday, June 19, 2014.

We look forward to your favorable reply and to working with you at Audience,
Inc.

 

Sincerely,

/s/ Peter Santos

Peter Santos President & CEO

Agreed to and accepted:

 

Signature:

/s/ J Steele

 

Printed Name: James Steele

 

Date Signed: June 19, 2014

 

Anticipated Start Date: Closing date

Enclosures

Duplicate Original Letter

At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement

 

LOGO [g899397g86x04.jpg]



--------------------------------------------------------------------------------

Steele, Jim

 

LOGO [g899397g51q01.jpg]

March, 16, 2015

Jim Steele

Dear Jim,

In recognition of your significant contributions and your promotion to Vice
President, Engineering, it is my pleasure to inform you that your base salary
will increase to $270,000. With this promotion, you will be eligible for a
performance-based bonus target of 50%. Your total target cash will be $405,000.

In addition to your salary increase, the Board of Directors has approved an
Option to Purchase 110,000 of Common Stock which will vest 1/48th each month
from the date of the grant. The Board has also approved 20,000 Restricted Stock
Units (RSUs) which will vest 12.5% each six month anniversary of the date of
grant.

Again, we thank you for your hard work and contributions to Audience and I look
forward to you being a part of the executive team!

Sincerely,

/s/ Peter Santos

Peter Santos

President and CEO

 